El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
Los socios dueños del “Supermercado 65 Infantería” suscribieron el 15 agosto, 1979 un documento ante notario titulado Reconocimiento y Modificación de Sociedad me-diante el cual el socio Padró Boneta vendió a Espada (ya dueño del 50% del haber social) su participación de 25% por precio aplazado de $15,000, y en el mismo acto el vendedor cedió dicho crédito a los demandantes Padró Collado y esposa; y el comprador Espada, sin concurso de su esposa Gilda González, se obligó a pagar la deuda a partir del 1 agosto, 1979 en plazos mensuales de $500.00 con interés al 9% anual. El cesionario del crédito dedujo *58acción para el cobro de $12,300 de principal impagado contra Espada y su esposa Gilda González. El marido demandado no contestó la demanda y eventualmente se dictó contra él sentencia en rebeldía el 3 octubre, 1980. Su esposa Gilda opuso la defensa de falta de consentimiento a la operación acordada por su marido y la sala de instancia estimó el planteamiento por sentencia sumaria que deses-timó la demanda contra ella y la sociedad de gananciales.
Recurrió en revisión la parte demandante insistiendo en que tanto la mujer como la sociedad de gananciales le responden de su crédito por disposición del Art. 1308 del Código, 31 L.P.R.A. see. 3661, o en la alternativa del Art. 1310 (31 L.P.R.A. see. 3663) en su párrafo 3.(1) La decisión concierne primordialmente al ejercicio del comercio por cualquiera de los cónyuges bajo la legislación de 1976 que reformó la institución de gananciales, por lo que este recurso suscita más bien la aplicación y eficacia del párrafo 3 del Art. 1313 (31 L.P.R.A. see. 3672) incorporado al régimen por Ley Núm. 51 de 21 mayo, 1976.
La igualdad (2) promovida y ordenada por la Reforma de 1976 no se logra recortando las facultades que anterior-mente se centraban en el marido como exclusivo adminis-trador de la sociedad de gananciales, sino propiciando el acceso de la mujer a los mismos derechos, o a idéntica participación en autoridad para disponer de los bienes sociales. Así, en lo que respecta a obligaciones de dinero, está reglado en el Art. 1308 del Código, 31 L.P.R.A. see. *593661, después de su enmienda de Ley Núm. 51 de 21 mayo, 1976: Serán de cargo de la sociedad de gananciales (1) “Todas las deudas y obligaciones contraídas durante el matrimonio por cualquiera de los cónyuges” y (6) “Los préstamos personales en que incurra cualquiera de los cónyuges.”
Tampoco tuvo la Ley Núm. 51 de 1976 el propósito de disminuir la capacidad de un cónyuge dedicado al comercio para obligar los bienes gananciales, cuando expresamente adicionó un tercer párrafo al Art. 1313 (31 L.P.R.A. see. 3672) que dice:
El cónyuge que se dedicare al comercio, industria, o profesión podrá adquirir o disponer de los bienes muebles dedicados a esos fines, por justa causa, sin el consentimiento del otro cónyuge. No obstante, será responsable por los daños y perjuicios que pudiere ocasionar por dichos actos a la sociedad legal de gananciales. Esta acción se ejercitará exclusivamente en el momento de la disolución de la sociedad legal de gananciales.
Mucho antes de que así se legislara, viviendo dentro de la estructura unitaria de la sociedad conyugal, una mujer casada, sin el concurso de su marido, pudo dedicarse al comercio y la industria operando un salón de belleza y este Tribunal reconoció como actos incidentales y propios de su actividad comercial, para los que no se requería consenti-miento (ni expreso ni tácito) de su marido, tomar en arrendamiento un inmueble y subarrendar parte del mismo. Sentenció este Tribunal: “Cuando la demandante tomó en arrendamiento una casa, para establecer en ella un salón de belleza, realizó un acto necesario para la instalación y explotación de los negocios inherentes a dicha clase de establecimientos. Y cuando sub-arrendó parte del local, con la idea de reducir los gastos generales del negocio emprendido, realizó también otro acto de comercio relacionado con el mismo negocio.” Silva v. Corte, 57 D.P.R. 725, 729 (1940). Tan justa interpretación se produjo *60vigente el Art. 93 que simplemente proveía entonces: “La mujer puede por sí contratar y comparecer en juicio para lo que se refiera ... al ejercicio de una profesión, cargo u ocupación”; sin necesidad de recurrir a la autorización provista por el Art. 6 del Código de Comercio, 10 L.P.R.A. see. 1006. bajo el cual se obligan los bienes gananciales a las resultas del ejercicio del comercio o industria por la mujer, cuando mediare el consentimiento expreso o tácito del marido. La voluntad del marido de que los gananciales no queden obligados debe expresarse afirmativamente, (3) notificándolo por escrito “debidamente identificado” a su mujer y al Registro Mercantil.
Casi medio siglo después, con la diáfana disposición del Art. 1313 transcrita, no puede cuestionarse la facultad del marido comerciante aquí demandado para, obligar los bienes de la sociedad conyugal en operación incidental y propiamente inherente a su negocio. Al igual que en Silva, ante, el acto del demandado-recurrido Espada obligándose, sin concurso de su esposa, al pago de los $15,000 de precio aplazado, estaba claramente comprendido en la facultad concedida por el Art. 1313, párr. 3 al cónyuge que se dedica al comercio, para disponer por justa causa de los bienes muebles de la sociedad de gananciales. En su negocio de supermercado, la compra de la participación de 25% de su socio Padró Boneta es parte natural del desarrollo de la empresa, íntimamente ligada a su interés en el negocio pues con dicha operación aumentaba a 75% su control del supermercado y probablemente evitaba la entrada de un extraño a la sociedad. Es meridianamente claro que su adquisición del 25% perteneciente al socio vendedor, y su obligación de pagar los $15,000 de precio aplazado, son operaciones de justa causa con bienes muebles dedicados a los fines del comercio que es el *61criterio de disposición unilateral del citado párr. 3 del Art. 1313. Se argumenta que Espada excedió su facultad porque un comerciante en productos de consumo que vende en un supermercado, no es comerciante en compra y venta de participaciones en sociedades. Ya Silva v. Corte, supra, refutó esta aseveración en principio al estimar parte del ejercicio del comercio, por la dueña de un beauty parlor, que no requiere concurso del cónyuge, el arrenda-miento y sub-arrendamiento del local tomado para el nego-cio. El criterio de extralimitación añade e introduce en la ley un concepto de distinto tráfico o género que no tiene el citado artículo en su simple referencia a bienes muebles dedicados a los fines del comercio; y le niega vigor y eficacia a la necesaria libertad de acción del cónyuge comerciante que bajo el actual estado de derecho compara en posición y poder al socio gestor de una sociedad regular. (4) El legislador se cuidó de no entorpecer el ejercicio del comercio por un cónyuge, por naturaleza una actividad que demanda agilidad y flexibilidad en un dilatado mercado de continuas fluctuaciones, con trabas mayores que derrotarían la iniciativa personal. No es momento de retroceder en la inalterada secuencia de liberalidad que refleja la consideración por este Tribunal de la autonomía de los cónyuges en Lanausse v. Silva, etc., 84 D.P.R. 546 (1962). Las prohibiciones formales para ejercer el comercio no son de interpretación estricta. Martínez Arias v. Rivera, 86 D.P.R. 173, 176 (1962). Otra línea de interpreta-ción, confrontada con la prohibición de disponer de bienes muebles de la sociedad de gananciales, sin el consenti-miento escrito del otro cónyuge, estaría cargada con un potencial de parálisis de la rutina económica de la sociedad inducida por un interminable intercambio de firmas.
*62Nunca fue intención de la Asamblea Legislativa imponer trabas absurdas conducentes a la abolición de toda iniciativa personal de los cónyuges en el manejo y gobierno de los bienes de la sociedad. De ello da fe el historial legislativo de esta medida (5) con las intervenciones de la Representante Sra. Olga Cruz de Nigaglioni, *63Presidenta de la Comisión Jurídico Civil de la Cámara, identificada como principal propulsora de la reforma del Código Civil en el área de derechos de la mujer.
*64Al aprobar estas enmiendas igualitarias en lo que con-cierne al ejercicio del comercio por cualquiera de los cónyuges, la Asamblea Legislativa ratificó la precursora jurisprudencia de este Tribunal. No ha sido difícil la reforma justiciera, ni opera la misma como injerto extraño que hiere las bases de nuestro Derecho civil común, y sí más bien como renovada afirmación de Art. 22 del Título Preliminar: “La ley civil es igual para todos, sin distinción *65de personas ni de sexos . . ni ha quedado afectada la libre opción de los contrayentes para elegir entre el régimen legal de gananciales, y las reglas propias para el gobierno de sus bienes pactadas en capitulaciones matri-moniales.
La deuda contraída por el marido Espada en pago de precio de la participación de 25% del Supermercado 65 Infantería por él adquirida de un socio, fue una consecuencia normal y operación inseparable de su dedicación al comercio, un acto propio de administración de la sociedad por él compartida para el cual no necesitaba previa aprobación ni concurso de su cónyuge, por lo que está comprendido entre las obligaciones “de cargo de la sociedad de gananciales” a tenor del Art. 1308(1) enmendado.

Con estos antecedentes y fundamentos se revoca la senten-cia revisada y en su lugar se dictará otra estimando la demanda y condenando tanto a la recurrida Gilda González como a la sociedad de gananciales Espada-González a pagar el balance de deuda reclamado por la parte recu-rrente.

Los Jueces Asociados Señores Torres Rigual y Martín concurren en el resultado, y éste último emitió un voto concurrente. El Juez Asociado Señor Negrón García disiente con opinión.
-0-

 Art. 1310
“Sin embargo, el pago de las deudas contraídas por el marido o la mujer con anterioridad al matrimonio, y el de las multas y condenas que se le impongan, podrá repetirse contra los gananciales después de cubiertas las atenciones que enumera la see. 3661, si el cónyuge deudor no tuviese capital propio o fuera insuficiente; pero al tiempo de liquidarse la sociedad se le cargará lo satisfecho por los conceptos expresados.”


 Nuestro actual régimen igualitario satisface a plenitud la exigencia constitucional de igual protección de las leyes para marido y mujer. Kirchberg v. Feenstra, 101 S.Ct. 1195 (1981).


En casos en que el marido jamás expresó su voluntad de que dichos bienes no quedaran afectos a las resultas de dicho comercio o negocio, la sociedad de gananciales responde. Quiñones v. Corte, 59 D.P.R. 438 (1941).


 Véanse incisos 1 y 6 del Art. 1308 (31 L.P.R.A. see. 3661), según enmendado por Ley Núm. 51 de 21 mayo. 1976, supra.


 La discusión y análisis del proyecto resultante en Ley Núm. 51 de 21 mayo, 1976, ocuparon la sesión de la Cámara del 22 mayo, 1975 con las siguientes expresiones relevantes:
“Sra. Cruz de Nigaglioni: Sí, ese es el inciso 6, que se le añade al artículo 3608, que habla de las obligaciones a cargo de la sociedad legal de gananciales. El problema es el siguiente, perdone el compañero que le dé la espalda, que el proyecto dispone que cualquiera de los cónyuges puede unilateralmente tomar dinero a préstamo. Si puede tomar dinero a préstamo, cualquiera de los dos obviamente la sociedad a que pertenece por ser un acto de un miembro de esa sociedad, tiene que responder de esos actos de cada uno de ello.
“Sr. Bermúdez Rivera: Eso quiere decir, de que, por ejemplo, la esposa va y toma un préstamo de tres mil, cuatro mil, cinco mil o diez mil dólares, y se va para los Estados Unidos, sin el consentimiento del esposo, [¿]los bienes que deje en Puerto Rico responderían por ese préstamo que hizo ella?
"Sra. Cruz de Nigaglioni: Desde luego, o sea, son los bienes de la sociedad conyugal, porque responde de las actuaciones de cualquiera de los dos cónyuges que pertenecen a esta sociedad conyugal. Lo mismo puede ocurrir de la otra manera, que sea el hombre el que coja el préstamo que se vaya a Estados Unidos, y la mujer se quede aquí y tenga que pagarlo ella en igualdad de condiciones.
“Sr. Bermúdez Rivera: Para otra pregunta, si me lo permite.
“Sra. Cruz de Nigaglioni: Adelante.
“Sr. Bermúdez Rivera: Para adquirir bienes muebles, por ejemplo, que el esposo adquiera un lancha, [¿] necesitaría el consentimiento de la esposa para esa compra?
“Sra. Cruz de Nigaglioni: [¿JPara adquirir bienes muebles? No.
“Sr. Bermúdez Rivera: Y no hay ...
“Sr. Jarabo: Señor Presidente, para unas preguntas.
“Sr. Presidente ACC: Compañero Jarabo.
“Sr. Jarabo: En esto de las relaciones de administración en los bienes gananciales, se habla y se discute sobre la capacidad para adquirir, gravar y obligar, o enajenar bienes de la sociedad de gananciales. [¿]En qué, altera, si en algo, la capacidad para adquirir bienes de cada uno de los cónyuges, según están en el ordenamiento actual?
“Sra. Cruz de Nigaglioni: Vuelvo y repito, que no altera. No la altera por-que actualmente por jurisprudencia la mujer puede adquirir. Lo único es que cuando la adquisición es onerosa tiene que firmar el marido. Ahora, el hombre si *63son bienes inmuebles, el hombre también está en igualdad de condiciones en cuanto a los inmuebles en la adquisición si es onerosa. Si no es onerosa, pueden adquirir libremente.
“Sr. Jarabo: O sea, que cuando la adquisición tiene, por ejemplo, una obligación a seguir pagando ...
“Sra. Cruz de Nigaglioni: O sea, una hipoteca, eso es lo que quiere decir onerosa, o sea, una hipoteca, una obligación de otra índole un usufructo podría ser, en un momento dado sobre un bien inmueble. Cualquier cosa que sea una carga contra el bien inmueble que se adquiere.
“Sr. Jarabo: La pregunta, compañera, una vez enmendado el inciso 1, en qué quedaría todas las deudas y obligaciones contraídas durante el matrimonio por el marido o la mujer, una vez enmendado eso, cuál es el propósito del inciso 6 que señalé.
“Sra. Cruz de Nigaglioni: Es más bien, para fines de aclaración, Para que quede claro que la mujer puede tomar dinero a préstamos, o sea, quede clara la capacidad de la mujer para adquirir crédito. Y a los fines de que esa parte quede clara, se le añade el inciso 6, para disponer, que lo que obtenga en crédito o en obligación en esa forma, obliga a la sociedad legal de gananciales. Es más bien para que estén bien claro y no haya lugar a confusión, no para nosotros, sino para fines de terceras personas, para fines de instituciones bancarias.
“Sr. Jarabo: O sea, especifica que uno en las deudas de obligaciones incluye también préstamos personales sin el consentimiento del otro.
“Sra. Cruz de Nigaglioni: Exacto, de ninguno de los dos. O sea, de manera que quede clara en ese aspecto y facilite la obtención del crédito.
“Sr. Jarabo: Hay una enmienda en el informe que habla de que la adquisición o disposición de los bienes muebles dedicados a esos fines, cuando éste se dedica al comercio e industria, profesión u ocupación, o sea realmente cuando no es un empleado. Prácticamente se cubre todo lo demás.
“Sra. Cruz de Nigaglioni: Si, eso está incluido Esa enmienda, se incluyó precisamente para darle amplitud a los actos de comercio, mayormente de industrias, comercio, profesiones; de manera que facilite el crédito y facilite las transacciones económicas en nuestro sistema.
“Sr. Jarabo: Lo que me preocupa en primer término, de esa disposición, es que dice, ‘podrá adquirir’ como si le estuviera concediendo una facultad que hemos dicho aquí que la tiene de todas formas. O sea, dice ‘disponiéndose que el cónyuge este que se dedica al comercio e industria, profesión u ocupación, podrá adquirir o disponer de los bienes muebles, etc.; pero pueden adquirir bienes muebles’, ¿Es correcto eso?
“Sra. Cruz de Nigaglioni: Sí en esa parte los dos son iguales. La única *64prohibición, es en la disposición de los bienes. Es donde entrarían las excepciones.
“Sr. Jarabo: Me refiero a que todos los cónyuges, no solo dentro de un matrimonio en que uno de ellos se dedique al comercio, sino que todos los que estén dedicados al comercio e industria, profesión, ocupación ....
“Sra. Cruz de Nigaglioni: Todos pueden adquirir bienes. En cuanto a eso, no se cambia el régimen.
“Sr. Jarabo: En eso abunda, realmente ahí. Entonces, se añade aquí un requisito, de cuándo es que se puede disponer de esos bienes muebles, dedicados a esos fines o al instrumento de trabajo. Por justa causa, [¿]qué incluiría?
“Sra. Cruz de Nigaglioni: Bueno, la justa causa incluiría, que vaya con la razonabilidad de los actos o de la ocupación, negocio, profesión, etc.; a que están dedicados esos bienes. O sea, que vamos a decir, una persona que tiene un negocio, que tiene necesidad de hacer unas disposiciones de bienes muebles para fines de su propio negocio, pues lo puede hacer. Eso, la justa causa, lo que contempla ahí, es que no se vaya a dilatar una fortuna por ejemplo. O sea, que no vaya a utilizar bienes muebles de una industria, o de un negocio de un matrimonio, o sea, perteneciente a un matrimonio, para fines ajenos al negocio, y para fines ajenos a la agencia familiar, al contrato conyugal.
“Sr. JARABO: Pero quería decir entonces, que pensando ahora en el momento de liquidación de una sociedad de gananciales, en que uno de los cónyuges haya enajenado bienes muebles bajo esta disposición, sin el consentimiento del otro, pueden haber sido decisiones equivocadas.
“Sra. Cruz de Nigaglioni: Desde luego, pueden haber sido decisiones equivocadas, pero la equivocación de buena fe, vamos a decir, que calculó mal, que un negocio salió mal. Eso es el curso normal de un negocio, o sea, el riesgo normal. La disposición va más bien a cuestiones de fraude, a cuestiones de mala administración de parte del cónyuge que tiene el negocio o el control de los bienes.
“Sr. Jarabo: O el intento deliberado de enajenar para sacar del patrimonio.
“Sra. Cruz de Nigaglioni: Exactamente.
“Sr. Tirado Delgado: La pregunta es la siguiente: Si yo tengo un automóvil y lo quiero vender, ese automóvil no lo utilizo para mi trabajo, [¿jnecesito la firma de mi esposa?
“Sra. Cruz de Nigaglioni: No la necesita.” Diario de Sesiones de la Cámara, 22 mayo, 1975, págs. 138-166.